t c memo united_states tax_court ghalardi income_tax education foundation petitioner v commissioner of internal revenue respondent william s webber jr petitioner v commissioner of internal revenue respondent docket nos filed date donald s fletcher trustee for petitioner foundation william s webber jr pro_se lloyd t silberzweig and andrew p crousore for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiency in and penalty with respect to the federal_income_tax of petitioner ghalardi income_tax education foundation year deficiency penalty sec_6662 dollar_figure dollar_figure unless stated otherwise all section references are to the internal_revenue_code as in effect for the years in issue respondent also determined the following deficiencies in addition to and penalties with respect to the federal_income_tax of william s webber jr year deficiency penalty sec_6662 addition_to_tax sec_6651 dollar_figure big_number dollar_figure big_number dollar_figure these cases were consolidated for trial briefing and opinion by order of the court issued pursuant to rule a of the tax_court rules_of_practice and procedure in this opinion all rule references are to the tax_court rules_of_practice and procedure the issue for decision in this case is whether respondent properly determined the subject tax deficiencies penalties and addition_to_tax findings_of_fact mr webber filed form sec_1040 u s individual_income_tax_return for and on each return mr webber reported that he was employed as a tax consultant trading under the name bill's business service attached to each return is schedule c profit or loss from business with respect to mr webber's tax consulting business set out below is a summary of the income and expenses reported on the schedule c filed by mr webber for and gross_receipts cost_of_goods_sold gross_income dollar_figure big_number dollar_figure big_number big_number advertising car and truck expenses commissions and fees insurance interest a mortgage paid to banks etc b other legal and professional services office expense rent or lease a vehicles machinery and equipment b other business property repairs and maintenance supplies taxes and licenses travel meals and entertainment a travel b meals and entertainment c enter of line b d subtract line c from b utilities other expenses bank charges postage continuing education contributions dues and subscriptions dollar_figure big_number -0- -0- -0- total expenses net profit loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0- dollar_figure -0- -0- -0- big_number big_number -0- big_number big_number big_number big_number dollar_figure -0- during the years in issue mr webber maintained a bank account with first interstate bank under the name bill webber d b a bill's business service he also maintained two accounts with the santa cruz community credit_union under the same name set forth below is a summary of the aggregate deposits made into mr webber's three accounts the amount of cash received at the time the deposits were made the gross_receipts reported on mr webber's schedules c and the unreported income determined by respondent bank first interstate bank cash received santa cruz community credit_union santa cruz community credit_union dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure aggregate deposits and cash received dollar_figure dollar_figure less gross_receipts reported dollar_figure dollar_figure unreported income dollar_figure dollar_figure on or about date mr webber caused a declaration of trust to be executed entitled the ghalardi income_tax education foundation a_trust herein referred to as ghalardi pursuant to the declaration of trust ms lillian girarde the sister of mr webber's grandmother purportedly created an irrevocable_trust to provide for the administration of the assets by natural or corporate persons acting in a fiduciary capacity to preserve conserve maintain invest and develop the assets for the benefit of the certificate holders and in a manner designated in this instrument the declaration of trust states that the certificates of interest of the trust are divided into units or parts and it describes the certificates of interest as follows certificates of interest the certificates of interest of this trust as a convenience and for purposes of distributions are divided into one hundred units or parts thereof they are non-assessable non-taxable and non-negotiable no certificate holder may transfer any unit of interest to anyone else without the approval of at least one other certificate holder of the trust other than the person to whom the units of interest are being transferred when a transfer of units of interest is made by a sole certificate holder or one of only two certificate holders to the other certificate holder the transfer must be approved by an independent_trustee ownership of a certificate and the units represented thereby shall not entitle the holder to any legal_title in or to the trust property nor any say or power in the management thereof no interest of any certificate holder shall be subject_to or liable for attachment execution or other processes of law no certificate holder shall have the right to encumber hypothecate or alienate his interest in this trust in any manner without the written approval of an adverse_party if any certificate holder of this trust shall contest in any court the validity of this trust or in any manner sic to nullify or set_aside this trust or any of its provisions then the interest of that certificate holder shall cease and that person's interest shall be divided up among the other certificate holders pro-rata the trustees are authorized to defend at the expense of the trust any kind of contest or attack by a certificate holder or any other person against the trust or against any of its provisions the name of each certificate holder of this trust must be recorded by the trust record keeper in the trust records any third party may rely upon that certified list attachment c in all transactions with the trustees or in behalf of the trust and that list is intended to represent a clear and definite means for the ascertainment of the certificate holders of this trust according to schedule c certified list of certificate holders attached to the declaration of trust all certificates of interest in ghalardi are owned by isaac hull holding co the record of this case does not describe this entity or state who owns this entity the declaration of trust sets forth the following standard governing distributions by the trust ascertainable_standard for distribution the trustees may accumulate for or distribute to any certificate holder such portions of the income or corpus of the trust as the trustees deem necessary for the support care maintenance education medical_expenses or emergencies of the certificate holders no distribution from the trust shall be made except in conformity with this external ascertainable_standard except on a pro- rata basis of the certificate holders the trustees shall have power to distribute principal and or income to the certificate holders or to make decisions or distributions of the trust estate in whole or in part for delivery or transfer to the certificate holders of any part or any portion thereof at such valuation as is established by the trustees to be the fair value of the part or portion or the trustees may convert the trust estate or any portion thereof into cash and distribute the net_proceeds to the certificate holders according to schedule b of the declaration of trust ms girarde contributed the following personal_property to the trust tools checking and savings accounts furniture fixtures and others as per the inventory there is no evidence however that ms girarde contributed any property to the trust in date or at any other time the declaration of trust purports to have been executed by two trustees ms judie dew and mr don fredrickson both individuals have personal relation- ships with mr webber and neither of them exercised any independent judgment or control with respect to ghalardi or any of the assets allegedly held by or on behalf of ghalardi on or about date mr webber opened a checking account at first interstate bank with an initial deposit of dollar_figure this account purported to be in the name of ghalardi income_tax education foundation this account was closed several months later because the bank determined that it did not meet our bank's guidelines for a_trust account during the time it was open deposits in the aggregate amount of dollar_figure were made to the account on or about date mr webber opened another account under the name ghalardi income_tax education foundation at the coast commercial bank in santa cruz california the signature card for the account is signed by mr webber as manager and by ms dew and mr fredrickson who purport to be acting as trustees of ghalardi during aggregate deposits of dollar_figure were made to this account set out below is a list of the dates and amounts of the deposits made to the first interstate bank and the coast commercial bank accounts that were opened by mr webber under the name ghalardi income_tax education foundation date first interstate bank coast commercial bank total dollar_figure big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure the parties have stipulated that aggregate deposits of dollar_figure were made during to the coast commercial bank account this is dollar_figure less than the aggregate deposits reflected on the statements for that account as shown above we shall use the amount stipulated by the parties the parties have also stipulated that dollar_figure of cash was received by petitioner in connection with the above deposits to the coast commercial bank account thus petitioner made aggregate deposits during of dollar_figure and received an additional dollar_figure in cash for a total of dollar_figure the record of this case does not establish the source of any of these funds mr webber used those funds as his own during the years in issue mr webber exercised complete and unfettered control_over the moneys on deposit in the above accounts under the name ghalardi income_tax education foundation ghalardi filed a return for calendar_year on form_1041 u s fiduciary income_tax return as part of the return there is a schedule c profit or loss from business which purports to be from a business described as consultant education that was operated under the name g i t e f the receipts and expenses reported on schedule c for this alleged business are as follows gross_receipts car and truck expenses rent or lease vehicles machinery equipment other business property supplies travel meals entertainment travel utilities other expenses service charges freight team building bank charges conventions seminars dues publications parking samples displays contract labor total other expenses total expenses net_profit_or_loss dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number respondent made three adjustments in the notice_of_deficiency issued to ghalardi first respondent determined that ghalardi had received unreported income during in the amount of dollar_figure the excess of the sum of the total deposits to ghalardi's bank accounts and cash received dollar_figure over the gross_receipts reported on ghalardi's schedule c dollar_figure second respondent determined that ghalardi is entitled to none of the expenses claimed as deductions on its schedule c for because ghalardi did not establish that it was engaged in a trade_or_business that the amounts were paid or that they constituted allowable deductions finally respondent determined ghalardi's liability for the accuracy-related_penalty imposed under sec_6662 for negligence or disregard of rules or regulations or in the alternative for substantial_understatement_of_income_tax respondent made seven adjustments in the notice_of_deficiency issued to mr webber first respondent increased mr webber's taxable_income for and in the amount by which the total deposits to mr webber's bank accounts and cash received exceed the gross_receipts reported on mr webber's schedules c as follows total deposits and cash received less gross_receipts reported dollar_figure dollar_figure dollar_figure dollar_figure unreported income dollar_figure dollar_figure second respondent disallowed the cost_of_goods_sold claimed on the schedules c for mr webber's tax consulting business in the amount of dollar_figure in and dollar_figure in third respondent disallowed the expenses claimed on the schedules c dollar_figure in and dollar_figure in on the ground that mr webber had not substantiated any of these expenses fourth respondent increased mr webber's taxable_income by ghalardi's gross_receipts for dollar_figure the notice_of_deficiency sets forth the follow- ing explanation of this adjustment it has been determined that ghalardi itef operates as an agent of william s webber income from ghalardi itef is being reassigned to william s webber in the amount indicated below ie dollar_figure fifth respondent decreased mr webber's taxable_income by one-half of the additional self-employment_tax determined for the year dollar_figure for and dollar_figure for sixth respondent determined that mr webber is liable for the addition_to_tax under sec_6651 for failure_to_file mr webber's return on or before monday date the due_date including extensions finally respondent determined that mr webber is liable for the accuracy-related_penalty under sec_6662 for and on the ground that the under- payment of tax for each year was due to negligence a substantial_understatement of tax or a substantial_valuation_misstatement after respondent issued the subject notice_of_deficiency to mr webber and after mr webber had filed the instant petition in this court he sent to respondent a second form_1040 for both and on which he shows zero taxable_income and claims a refund of the tax paid for both years attached to each of those documents is a statement signed by mr webber the document attached to mr webber's amended_return states as follows i william spencer webber jr am submitting this as part of my income_tax return i am filing this return in response to the informal request for admissions concerning docketed_case no i am filing this corrected return in order to adjust the voluntary over reporting of taxable_income on my original return for the tax_year which was shown in ignorance of the laws and regulations and without this document having been submitted in addition to the above i am filing the corrected return even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file any return such as the one i filed in and which i am now amending based upon the laws and regulations of the internal_revenue_code it does so in at least two places a in one place it states that i need only file a return for any_tax for which i may be liable since no code section makes me liable for income taxes this provision notifies me that i do b not have to file an income_tax return which i did in ignorance in in another place it direct sic me to code sec_6001 this section provides in relevant part that whenever in the judgement of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title since the secretary_of_the_treasury did not serve me with any such notice and since no legislative_regulation exists requiring anyone to file an income_tax return i am again informed by the privacy_act notice that i am not required to file an income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability as for example code sec_4401 sec_5005 do with respect to wagering alcohol tobacco taxes provides that income taxes have to be paid on the basis of a return as for example code sec_4374 sec_4401 sec_5061 b do with respect to other taxes in addition sec_602_101 does not list a omb as even being applicable to the income_tax imposed in sec_1 of the code this regulation refers the public to a document carrying omb which is for reporting foreign_earned_income since i had no foreign_earned_income to report there seems to be no other document or return that sec_602_101 makes applicable to the income_tax imposed in sec_1 of the internal_revenue_code sec_6103 sec_6103 provide that all return_information can be used against me to determine and impose both criminal and civil fines and penalties therefore i do not see how any sic can compel me to provide information to the government that can be used against me in this manner consistent with my fifth_amendment right not to be compelled to be a witness against myself fifth_amendment protection applies to any proceeding civil or criminal adminis-trative or judicial and may be invoked in connection with federal income taxes see u s v argomaniz 925_f2d_1349 11th cir cincinnati v bawtenheimer ohio st 3d p with respect to the information i have included in my return i wish to point out that the courts have ruled that a form with 'zeros' inserted in the space provided qualified as a return see u s v long 618_f2d_74 9th cir u s v kimball 896_f2d_1218 9th cir u s v moore 627_f2d_830 7th cir and a las vegas bankruptcy court held that zeroes entered on a form_1040 constitutes a return sic see cross v u s ustc p bankr l rep p it is also noted that i had zero income according to the supreme court's definition of income 1since in merchant's loan trust co v smietanka 225_us_509 at pages the court held that the word income must be given the same meaning in all of the income_tax acts of congress that was given to it in the corporation excise_tax act of therefore since i had no earnings in that would have been taxable as income under the corporation excise_tax act of i can only swear to having zero income in obviously since i know the legal definition of income if i were to swear to having received any other amount of income i would be committing perjury under both u s c and u s c thus not wishing to commit perjury under either statute i can only swear to have zero income for please note that my return also con-stitutes a claim_for_refund pursuant to ircode sec_6402 i am also putting irs on notice that my corrected tax_return and claim_for_refund does not constitute a frivolous_return pursuant to ircode sec_6702 my amended_return and claim_for_refund is based on court decisions internal_revenue_code sections privacy_act notice provisions and numerous other references as such it can not sic be termed frivolous on any basis as that term is defined and understood in addition my return is not designed to delay or impede the administration of federal_income_tax laws since it is designed to be my final statement under those laws further no irs employee has any delegated authority to impose a frivolous penalty or is there any legislative_regulation implementing ircode sec_6702 thus the statute is benign finally i shall hold any and all irs employees who disregard the statutes court decisions privacy_act notice provisions and other references contained in this document accountable pursuant to sec_7214 and u s c sec_7214 makes it a crime for irs agents to seek to extract other or greater sums than authorized by law and to engage in extortion and willful oppression under color of law to the extent that irs employees capriciously wantonly and arbitrarily disregard the court decisions statutes and other references con- tained in this document they will be in criminal violation of these statutes and are accordingly being put on such notice signed william s webber jr date date william s webber jr 1the word income is not defined in the internal_revenue_code see u s v ballard 535_f2d_400 but as stated above it can only be a derivative of corporate activity the supreme court has held this numerous times whatever difficulty there may be about a precise and scientific definition of 'income' it imports as used here the idea of gain or increase arising from corporate activities see 247_us_179 certainly the term 'income' has no broader meaning in the act than in that of see 231_us_399 and we assume that there is no difference in its meaning as used in the two acts 247_us_330 the document attached to mr webber's amended_return is virtually identical to the above opinion petitioners make eight frivolous contentions in their posttrial briefs first petitioners allege that the expenses disallowed by respondent are ordinary and necessary expenses_incurred during the taxable_year in carrying on their trades_or_businesses and are deductible under sec_162 respondent disallowed all the expenses claimed on the schedules c filed by ghalardi and mr webber as well as the cost_of_goods_sold claimed on mr webber's schedule c because petitioners neither substantiated any of the amounts claimed nor showed that the expenses or costs of goods sold were allowable petitioners' contention is frivolous because at trial they introduced no testimony or documents to substantiate any of the expenses or costs of goods sold claimed by either petitioner second petitioners assert that the notices of deficiency issued to them are not reflected in a computer summary of their accounts designated the individual_master_file tax module for or petitioners introduced a copy of the computer summary of mr webber's account for and but they did not introduce a computer summary of ghalardi's account based upon the computer summary of mr webber's account petitioners argue that there has never been an official filing of a notice_of_deficiency for either year and that the subject notices of deficiency are invalid and fraudulent petitioners cite no authority for their contention third petitioners argue that even if the deficiency notices sent by irs were valid any additional assessments that they would have created would be invalid according to mr webber this is true because respondent has no delegated authority to prepare returns for petitioner and therefore no legal deficiency notices are possible in the instant case where petitioner did not self-assess himself fourth petitioners argue that any returns provided by respondent that were prepared by a revenue_officer in the san jose office of internal revenue will not conform to sec_6065 because such returns are not authorized by law nor are they affirmed under penalties of perjury similarly petitioners argue that respondent's agent violated the law by failing to provide a lawful signature on his information reports as required by sec_6065 petitioners charge that by completing the statements of income_tax examination changes that are attached to the notices of deficiency and by filing those statements as substitute returns for petitioners under sec_6020 respondent's agent has made an attempt to extort sums from petitioners in violation of sec_7214 fifth petitioners assert that under our system of taxation the only way internal revenue can legally collect an income_tax from an individual citizen is if the individual voluntarily files a form_1040 self assesses an amount of tax and then does not pay petitioners assert that there is no section in the internal_revenue_code which establishes an income_tax_liability sixth petitioners assert that the meaning of the term gross_income for purposes of the internal_revenue_code means 'gains and profits' derived from corporate activities in responding to a request for admissions from respondent mr webber employed this meaning of the word income for example mr webber denied that nontaxable income was deposited into certain checking accounts because according to him the word 'income' infers corporate profit and i had no corporation therefore i had no 'income ' seventh petitioners complain about the bias exhibited by both respondent's agent and the court for example petitioners make the following complaint the judge has surrendered the position of indifference and supported internal revenue in these cases judge whalen was witnessed by at least two people in the course of preparing to hear this matter to have referred to petitioner webber as a tax protestor although this accusation was denied by the judge on the record witnesses could collaborate sic the expressed bias throughout the trail sic judge whalen held contempt for the pro per litigant by demanding a presence and a knowledge of procedure that would be expected only of an accredited officer of the court the deportment of the judge in this hearing surely violated the maxim of jurisprudence noted in civ sec_3512 which states one must not change his purpose to the injury of another finally mr webber contends that he filed his return on date which was timely because date fell on saturday the notice_of_deficiency states that mr webber's return was filed on date this contention is frivolous because mr webber introduced no evidence regarding the manner in which his return was filed or the date on which such filing took place accordingly there is no basis in the record to overturn respondent's determination on this point each of the contentions raised by petitioners is frivolous or groundless and none of them merit discussion see 848_f2d_1007 9th cir stating that paying taxes is not voluntary affg tcmemo_1987_225 784_f2d_1006 9th cir rejecting taxpayer's argument that the income_tax is voluntary 82_tc_403 stating that gross_income under sec_61 means all income from whatever source derived 80_tc_1111 rejecting taxpayer's assertion that he is not a person liable for tax and the taxpayer's allegations of bias stone v commissioner tcmemo_1998_314 stating that sec_6065 applies to returns and other documents filed with commissioner but does not apply to notices of deficiency janus v commissioner tcmemo_1996_195 finding that forms included in the notices of deficiency detailing the adjustments made by commissioner did not serve as substitute returns under sec_6020 and that nothing in the internal_revenue_code requires the secretary to file a return pursuant to sec_6020 before assessing a deficiency hill v commissioner tcmemo_1992_140 describing taxpayer's assertion that he owes no income_tax in the absence of a voluntary self-assessment as an outdated protester-type argument lewis v commissioner tcmemo_1992_76 dismissing taxpayers' arguments that tax system is voluntary and that self-assessment is required before a notice_of_deficiency can be issued as stale tax_protester contentions ebert v commissioner tcmemo_1991_629 rejecting taxpayer's assertion that there is no section of the internal_revenue_code that makes taxpayer liable for the taxes claimed affd without published opinion 986_f2d_1427 10th cir rice v commissioner tcmemo_1978_334 stating that the allegation that the conduct of agents of the internal_revenue_service in issuing the notice_of_deficiency violates sec_7214 is a matter over which the tax_court has no jurisdiction spencer v commissioner tcmemo_1977_145 stating that sec_6065 does not require notices of deficiency issued by commissioner to be signed under penalties of perjury in view of the fact that all of petitioners' arguments are frivolous or groundless we will require mr webber to pay to the united_states a penalty pursuant to sec_6673 in the amount of dollar_figure furthermore mr webber presented no evidence at trial and made no argument in his posttrial briefs regarding respondent's determination of the addition_to_tax under sec_6651 and the penalty under sec_6662 accordingly we hereby sustain those determinations notwithstanding petitioners' failure to raise an issue that merits discussion we must address the notice_of_deficiency issued to ghalardi respondent argues that ghalardi was a sham devised by mr webber in an attempt to shift income to ghalardi there is ample evidence to support that contention and no evidence to contradict it for example we have found that mr webber formed ghalardi and exercised full and complete control_over all of ghalardi's assets there is no evidence in this case that ghalardi had any role or economic purpose other than to shift income from mr webber and tax_avoidance we find that mr webber stood in the same position with respect to the assets allegedly held by ghalardi after its formation as before see 79_tc_714 affd 731_f2d_1417 9th cir 79_tc_888 mr webber was free to deal with ghalardi's assets without restraint and as a matter of economic reality there was no separation of legal_title from beneficial_enjoyment and hence ghalardi was a nullity see 73_tc_1235 dahlstrom v commissioner tcmemo_1991_265 affd without published opinion 999_f2d_1579 5th cir accordingly we agree with respondent that ghalardi is a sham for federal_income_tax purposes thus we sustain the adjustment to mr webber's return in which respondent increased mr webber's taxable_income by the amount of ghalardi's gross_income for the year the notice_of_deficiency issued to ghalardi which appears to have been in the nature of a protective notice_of_deficiency is hereby disapproved see professional servs v commissioner supra tatum v commissioner tcmemo_1988_579 affd without published opinion 886_f2d_1313 5th cir in the case at docket no decision will be entered for petitioner in the case at docket no decision will be entered for respondent
